Case 1:19-cv-00168-LEK-KJM Document 50 Filed 12/02/19 Page 1 of 5         PageID #: 511




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiffs
  Hunter Killer Productions, Inc.,
  TBV Productions, LLC,
  Venice PI, LLC,
  Bodyguard Productions, Inc., and
  LHF Productions, Inc.

                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

   Hunter Killer Productions, Inc. et al,    )   Case No.: 1:19-cv-00168-LEK-KJM
                                             )   (Copyright)
                        Plaintiffs,          )
           vs.                               )   STIPULATED CONSENT
                                             )   JUDGMENT BETWEEN
   Qazi Muhammad Zarlish, et al.             )   PLAINTIFFS AND DEFENDANT
                                             )   VISHNUDATH REDDY
                        Defendants.          )   MANGILIPUDI
                                             )

             As attested to by the signatures of Defendant VISHNUDATH REDDY

  MANGILIPUDI and counsel for the Plaintiffs below, this matter comes before the

  Court on the parties’ joint Stipulated Consent Judgment.

             Plaintiffs have filed a Complaint [Doc. #1] alleging that that Defendant

  VISHNUDATH REDDY MANGILIPUDI among others, is liable for intentional



  19-168
Case 1:19-cv-00168-LEK-KJM Document 50 Filed 12/02/19 Page 2 of 5        PageID #: 512




  inducement, contributory and direct copyright infringement per 17 U.S.C. §101, et

  seq., false description per 15 U.S.C. §1051, et seq., unfair competition per H.R.S.

  §480-2 and deceptive trade practices per H.R.S. §481A-3 for distributing and

  promoting the movie piracy software application Show Box app from the websites

  showbox.fun, show-box.pro and showboxforipad.com and using said Show Box app

  to reproduce the motion picture London Has Fallen.

        The parties, after conferral and investigation, now appear, Defendant

  VISHNUDATH REDDY MANGILIPUDI pro se and Plaintiffs through counsel to

  fully and finally resolve all claims between the parties and the matters before the

  Court and have moved for entry of this Stipulated Consent Judgment.

          WHEREFORE IT IS HEREBY STIPULATED AND ORDERED for all

    matters relevant to this case between the parties as follows:

          1. This Court has jurisdiction over the parties and venue is proper.

          2. Plaintiffs have valid and enforceable copyrights in the original

    copyrighted works as identified in Exhibit “1” of the Complaint [Doc. #1-1].

          3. Defendant VISHNUDATH REDDY MANGILIPUDI acknowledges

    that he has received independent legal advice from counsel or has had the

    opportunity to seek advice from counsel, with respect to the facts and this

    Stipulated Consent Judgment.
                                            2
Case 1:19-cv-00168-LEK-KJM Document 50 Filed 12/02/19 Page 3 of 5           PageID #: 513




          4.     Defendant VISHNUDATH REDDY MANGILIPUDI admits to

    describing and providing links to the Show Box app as described in paragraphs

    45-88 of the Complaint and reproducing copies of the motion picture London Has

    Fallen as alleged in paragraph 207 of the Complaint.

          5.    Pursuant to stipulation of the parties, the below Permanent

    Injunction and Order is to be entered against Defendant VISHNUDATH REDDY

    MANGILIPUDI.

          6.    Plaintiffs and Defendant VISHNUDATH REDDY MANGILIPUDI

    agree to service of process via email or airmail at the email addresses and mailing

    addresses provided below for any notices to comply with the below Permanent

    Injunction and Order, and waive any requirement under the Hague Convention or

    other judicial treaty requiring that legal process be translated into any language

    other than English.

                            PERMANENT INJUNCTION

         Defendant VISHNUDATH REDDY MANGILIPUDI, and those under his

  control are hereby PERMANENTLY ENJOINED from directly, contributorily or

  indirectly infringing Plaintiffs’ rights in their motion pictures, including without

  limitation by using the Internet to reproduce or copy any of Plaintiffs’ motion

  pictures, except pursuant to a lawful written license from Plaintiffs;
                                            3
Case 1:19-cv-00168-LEK-KJM Document 50 Filed 12/02/19 Page 4 of 5        PageID #: 514




         Defendant VISHNUDATH REDDY MANGILIPUDI, and those under his

  control are hereby PERMANENTLY ENJOINED from promoting and or

  distributing movie piracy applications including but not limited to the Show Box

  app, Popcorn Time, CotoMovies (Bobby Movie Box), MediaBox HD (The Movie

  DB), Cinemabox, Moviebox, Terrarrium, Mobdro and software applications

  affiliated with following piracy sources: YIFY; YTS; RARBG; TORRENTZ2;

  NYAA.SI;          LIMETORRENTS;              ZOOQLE;           EZTV;         and

  TORRENTDOWNLOADS.

         Except as provided herein, each party is to bear their own costs and fees.

  With entry of this Consent Judgment, this matter is terminated with respect to

  Defendant VISHNUDATH REDDY MANGILIPUDI.

  APPROVED AND SO ORDERED, this day: December 2, 2019.




  So Stipulated and Respectfully Submitted:




                                          4
Case 1:19-cv-00168-LEK-KJM Document 50 Filed 12/02/19 Page 5 of 5   PageID #: 515




  On Behalf of Plaintiffs



  /s/Kerry S. Culpepper_11/5/2019___
  Kerry S. Culpepper, Bar No. 9837
  Culpepper IP, LLLC
  Email: kculpepper@culpepperip.com
  Culpepper IP, LLLC
  75-170 Hualalai Road
  Suite B204
  Kailua Kona, HI 96740



  Defendant

  /s/M Vishnudath Reddy Date:12/1/2019
  VISHNUDATH REDDY MANGILIPUDI
  Email: vishnudath2@gmail.com
  Plot No.50, H.No.4-12-825,
  Dawarakamai nagar Colony,
  Vanasthalipura m,
  Hyderabad Hyderabad TG 500070 IN




                                       5
